Citation Nr: 0023295	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from August 1947 to April 1950, and died in March 
1998.  The appellant has been represented throughout her 
appeal by the Veterans of Foreign Wars of the United States.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 1998 determination 
by the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
appellant's claim.  A notice of disagreement with that 
determination was received in May 1998.  Medical records were 
received in August 1998, October 1998, and March 1999.  A 
statement of the case was issued in April 1999.  The 
appellant's substantive appeal was received in May 1999.  The 
appeal was received at the Board in February 2000.  

On February 28, 2000, the appellant appeared at the RO in 
Huntington, West Virginia, for a videoconference hearing 
before the undersigned Member of the Board, sitting in 
Washington, D.C.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran died on March [redacted], 1998, at the age of 67; 
the immediate cause of death was reported as malignant melanoma 
with extensive metastasis to the body.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was in effect for loss of use of the right hand, secondary to 
severe burn scars, with partial amputation and postoperative 
squamous cell carcinoma, rated as 70 percent disabling; and 
burn scars, upper right arm and forearm, chest and face, 
rated as 40 percent disabling.  The veteran was also entitled 
to special monthly compensation under 38 U.S.C.A. § 1114 
subsection (k) and 38 C.F.R. § 3.350(a), on account of the 
loss of use of one hand, effective from May 1, 1950.  

4.  There is no evidence that malignant melanoma was 
manifested during active military service or within one year 
of separation from service, nor is malignant melanoma shown 
to be causally related to any disease or injury which was 
incurred in or aggravated by service.  

5.  There is no competent medical evidence indicating that 
the fatal malignant melanoma was caused by the veteran's 
service-connected conditions including severe burn scars, 
with partial amputation and postoperative squamous cell 
carcinoma.  


6.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service-connected disability or 
disabilities contributed substantially or materially to cause 
death.  

7.  The veteran was not continuously rated totally disabled 
by a service-connected disability for a period of 10 or more 
years immediately preceding his death, or rated 100 percent 
disabled for a period of not less than five years commencing 
from the date of discharge from service; nor does the record 
reflect that the rating of 100 percent for these 
disabilities, either separately or combined, should have been 
effective for ten years or more preceding his death.  

8.  The veteran had peacetime service only, from August 1947 
to April 1950.  


CONCLUSIONS OF LAW

1.  The veteran's malignant melanoma was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred during active service; and, it 
was not proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.310, 3.312 (1999).  


3.  The criteria for a grant of dependency and indemnity 
compensation benefits based on a total disability rating due 
to service-connected disability at the time of the veteran's 
death have not been met.  38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. § 3.22 (1999).  

4.  The appellant is not basically eligible for non-service-
connected death pension benefits.  38 U.S.C.A. §§ 101(8), 
(9), 1521, 1541, 5107 (West 1991); 38 C.F.R. §§ 3.2, 3.3 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The record reflects that the veteran died in March 1998, at 
the age of 67.  A certificate of death, dated in March 1998, 
shows that the veteran's death was attributed to malignant 
melanoma with extensive metastasis to the body.  No other 
significant condition contributing to the death was reported 
on the death certificate.  No autopsy was performed.  At the 
time of the veteran's death, service connection was in effect 
for loss of use of the right hand, secondary to severe burn 
scars, with partial amputation and postoperative squamous 
cell carcinoma, rated as 70 percent disabling; and burn 
scars, upper right arm and forearm, chest and face, rated as 
40 percent disabling.  The veteran was also entitled to 
special monthly compensation under 38 U.S.C.A. § 1114 
subsection (k) and 38 C.F.R. § 3.350(a), on account of loss 
of use of one hand from May 1, 1950.  

The veteran's service medical records are negative for any 
complaints or clinical findings of malignant melanoma.  The 
service medical records contain a report of medical board 
proceedings, dated in January 1950, indicating that the 
veteran received first and second degree burns to his face, 
neck, hands, chest, and arms when his gasoline-soaked clothes 
ignited in March 1949.  On April 4, 1949, he underwent 
amputation of the distal and middle phalanx of his right 
little finger.  Subsequently, on April 19, 1949, the veteran 
underwent amputation of the distal phalanx of the right ring 
finger; the amputations were done because gangrene set in.  
In November 1949, he underwent plastic revision of the right 
hand, with skin grafts and capsulotomies.  

A VA compensation examination conducted in October 1950 
reported diagnoses of residuals of a mutilating injury to the 
right hand, symptomatic, severe, with occupational loss of 
use, secondary to second and third degree burns; scars, face 
and neck, secondary to burns and acne; scar, chest wall, 
lateral, healed; and scars, large, upper arm and forearm, 
right, secondary to second degree burns.  

Based upon the above clinical findings, the RO, by a rating 
action of January 1951, established service connection for 
loss of use, right hand, secondary to severe burns, evaluated 
as 70 percent disabling; and burn scars, upper right arm and 
forearm, chest, face, evaluated as 40 percent disabling.  

Medical evidence of record in the 1960's reflects that the 
veteran continued to receive clinical evaluation and 
treatment for his burns scars.  These records indicate that 
he was admitted to a VA hospital in October 1968 when he 
developed an infected area in the right hand; he subsequently 
underwent biopsy of the lesion on the right hand, and a split 
thickness skin graft was performed from the anterior 
abdominal wall.  The hospital report showed treatment for an 
ulcerated area over the dorsal proximal interphalangeal joint 
on the right finger; he was admitted to "rule out" 
carcinoma arising from the burn scar.  The discharge 
diagnoses were contact dermatitis, right hand; status post 
burns on the right hand; and contractures of the fingers, 
right hand.  The veteran was readmitted to a VA hospital in 
June 1969, after he developed severe sensitivity to the right 
middle finger; it was subsequently decided to amputate the 
finger to relieve the pain.  Postoperatively, the area became 
infected, and culture of the infection revealed beta 
hemolytic streptococcus; this was managed with antibiotics.  
The diagnoses were contracture deformity of right finger due 
to burns; and postoperative infection of right middle finger, 
organism hemolytic streptococcus.  

Received in August 1985 were VA treatment reports dated from 
November 1979 to June 1985, which showed that the veteran 
continued to receive ongoing clinical evaluation and 
treatment for residuals of the burn scars on the right hand.  
Also received in August 1985 were VA treatment records dated 
from June 1985 to July 1985, indicating that he was seen in 
June 1985 for evaluation of a lesion on the right hand over 
the previous burn.  It was noted that initial biopsy of the 
site revealed dysplasia, but no carcinoma was seen.  On July 
8, 1985, the veteran underwent excision of a granulous 
exophytic lesion that was submitted for biopsy; again, it 
returned as dysplasia without carcinoma.  Subsequently, a 
skin graft was taken from the left and measured 1 to 1 1/2 onto 
the right hand; days after this specimen had been taken, the 
frozen section returned squamous cell carcinoma involving the 
hand.  It was noted that the squamous cell carcinoma was 
extended up the lateral edge of the thumb aspect of the 
lesion.  

Received in October 1985 was a VA hospital summary showing 
that the veteran underwent resection of the right hand 
lesion, split thickness skin graft to area from the left 
thigh, in September 1985.  Subsequently received in November 
1985 was a medical statement from the chief of the plastic 
surgery section, indicating that the veteran was diagnosed 
with Marjolin's ulcer throughout his present and previous 
admission; he also indicated that a pathology report during 
the current admission revealed the presence of squamous cell 
carcinoma.  The examiner noted that this history and physical 
findings on the veteran were all indicative of carcinoma 
developing in association with his previous burn.  The 
examiner stated that he presumed that the burn was the 
underlying cause of the veteran's diagnosed squamous cell 
carcinoma.  

Received in August 1998 were VA treatment reports dated from 
February 1997 to March 1998.  These records indicate that the 
veteran was diagnosed with malignant melanoma in January 
1997.  It was reported that, in February 1997, the veteran 
had suffered from seizures; a CT scan of the head revealed a 
right frontal mass, nodular melanoma in the right flank.  It 
was also noted that, subsequently, a craniotomy and right 
frontal mass resection revealed findings of metastatic 
melanoma.  Other disease sites included multiple lung 
nodules, soft tissue shadows in the spleen and liver on CT 
scan, and soft tissue densities in the pelvis.  The records 
reflect that the veteran began receiving radiation therapy 
and chemotherapy treatments in April 1997.  

Among the above medical records was a VA hospital summary 
indicating that the veteran was admitted to the hospital on 
March 20, 1998, one day after his discharge from another VA 
medical center where he was having continuation of radiation 
treatments.  It was noted that he was admitted to the 
hospital with a temperature of 101.5 degrees along with 
inability to swallow, thus inability to take his medication.  
It was reported that the veteran had had chemotherapy 
treatments, with the last one being in September 1997.  On 
examination, bibasilar expiratory rhonchi were noted.  The 
extremities had 1-2+ pedal edema bilaterally and scarring 
with missing digits of the right hand from an old burn.  
Multiple large calcified granulomas were noted.  The veteran 
was admitted with dehydration and also with end-stage 
metastatic melanoma; he was started on IV fluids, which were 
titrated carefully.  Initially, he seemed to be tolerating 
liquids better by mouth; however, he following day, he became 
much less responsive and seemed to have more tachypnea.  The 
veteran's condition continued to gradually deteriorate, and 
his medical chart was annotated  forDNR; he expired on March 
[redacted], 1998.  

Received in November 1998 were additional VA treatment 
records, dated from January 1997 through November 1997, 
showing clinical evaluation and treatment for the diagnosed 
melanoma.  A treatment report dated February 10, 1997, 
indicates that the veteran was seen in a neurology clinic 
with complaints of chronic scaling and erythematous rash on 
his buttocks; it was also noted that he had a brain mass with 
suspicious right back lesion.  The veteran was referred to a 
dermatology clinic the same day, which reflected diagnoses of 
melanoma on the right low back and psoriasis.  Subsequently 
received in March 1999 were VA treatment records dated from 
January 1997 to March 1998, the findings of which were 
reported and discussed above.  

At her personal hearing in February 2000, the appellant 
testified that the veteran had a lot of problems with his 
right hand prior to the operation in July 1985, when a 
squamous cell carcinoma was removed from the hand.  The 
appellant related that the veteran suffered burns over 
different parts of his body, and he underwent several skin 
grafts on his face, neck, and arms.  The appellant also 
reported that the veteran had lost the use of his right hand 
as a result of the burns.  She indicated that the veteran was 
doing well until January 1997, at which time VA's physician 
diagnosed malignant melanoma.  The appellant's representative 
pointed out that the veteran was service-connected for burns 
to the body and right hand; in that regard, he argued that it 
was not unusual for carcinomas to fester themselves in burns.  
The appellant related that the veteran complained of problems 
with his shoulders immediately prior to the discovery of 
malignant melanoma.  She acknowledged that no doctor had made 
any comments about what might have caused the development of 
the melanoma.  

II.  Service connection for cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Where a veteran served continuously for 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and a malignancy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where, at the time of death, the veteran had service-
connected disability rated 100 percent disabling, careful 
consideration is given as to whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
a vital organ as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, as indicated previously, the veteran's service 
medical records reflect that he was afflicted by first and 
second degree burns to his face, neck, hands, chest, and arms 
when his gasoline soaked clothes ignited in March 1949; he 
underwent amputation of the distal and middle phalanx and 
right little finger and amputation of the distal phalanx of 
the right ring finger.  The records indicate that the 
amputations were done because gangrene had set in.  However, 
the service medical records do not show that the veteran 
suffered from cancer during his period of active service.  
Further, the veteran's post-service treatment records do not 
show cancer (of any sort) to have been diagnosed until 
approximately 35 years after his separation from service.  
Indeed, it is not until July 1985 that squamous cell 
carcinoma of the right hand is shown to have been found and 
surgically removed.  Diagnoses of cancer are not again shown 
to have been rendered until 1997.  A treatment report dated 
February 10, 1997, indicates that the veteran was seen in a 
neurology clinic with complaints of chronic scaling and 
erythematous rash on his buttocks; it was also noted that he 
had a brain mass with a suspicious right back lesion.  He was 
referred to a dermatology clinic the same day, which 
reflected diagnoses of melanoma on the right low back, and 
psoriasis.  

Accordingly, the Board finds that the fatal malignant 
melanoma was not present in service or manifest to a 
compensable degree within one year after separation from 
service.  In fact, as noted above, the fatal carcinoma was 
initially medically shown shortly before the veteran's death 
in March 1998, many years following his separation from 
military service.  Thus, service connection would not be 
warranted for the terminal condition either on the basis of 
direct service incurrence or on the basis of having become 
manifest to the required degree within one year following the 
veteran's separation from military service.  38 U.S.C.A. 
§§ 1101, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The appellant contends that the veteran's malignant melanoma 
was etiologically related to his squamous cell carcinoma of 
the right hand.  Although it may be plausible that there 
could be a relationship between the veteran's squamous cell 
carcinoma of the right hand (diagnosed and treated in 1985) 
and his fatal malignant melanoma, the medical evidence does 
not demonstrate that the immediate cause of the veteran's 
death, malignant melanoma, was the result of a disease or 
disability incurred in or aggravated by active service.  
Moreover, there is also no competent medical evidence showing 
that the cause of the veteran's death was substantially or 
materially contributed to by a disease incurred in or 
aggravated by service.  There is simply no suggestion in the 
pertinent medical records that the veteran's service-
connected disabilities played any role in his death.  In this 
regard, the Board is compelled to point that the appellant's 
medical causation argument is completely unsupported by the 
objective medical evidence of record.  

Sympathetic though we are with the appellant's loss of her 
husband, her and her representative's contentions, no matter 
how sincere, cannot not rise to the level of medical 
evidence.  The reason for this is that lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning diagnosis or medical 
causation.  King v. Brown, 5 Vet.App. 19 (1993); Heuer v. 
Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91 (1993).  See also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In view of the lack of affirmative medical evidence in favor 
of service connection, it is certainly arguable that this 
claim is not well grounded.  However, in order to give the 
widow the fullest consideration, we have considered this 
claim on the merits.  Based upon the evidentiary record, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1137, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.09, 
3.310, 3.312 (1999).  

III.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318

At the time of the veteran's death, service connection was in 
effect for loss of use of the right hand, secondary to severe 
burn scars, with partial amputation and postoperative 
squamous cell carcinoma, rated as 70 percent disabling; and 
burn scars, upper right arm and forearm, chest and face, 
rated as 40 percent disabling.  The veteran's combined 
service-connected rating was 80 percent, effective from 
October 1, 1985.  

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the veteran's death were service-
connected, by demonstrating that the deceased veteran would 
hypothetically have been entitled to receive 100 percent 
disability compensation based on service-connected disability 
at the time of death and for a period of 10 consecutive years 
immediately prior to death, although he was for some reason 
(other than willful misconduct) not in actual receipt of that 
100 percent compensation throughout that 10-year period.  See 
Wingo v. West, 11 Vet.App. 307 (1998).  

The Court held in Marso v. West, 13 Vet.App. 260 (1999) that 
a survivor of a deceased veteran may be eligible for DIC 
under 38 U.S.C.A. § 1318(b)(1) if:
(1) the veteran was in actual receipt of a 100 percent 
disability rating for the 10 years immediately preceding his 
death; (2) the veteran would have been in receipt of a 100 
percent disability rating for such time but for clear and 
unmistakable error (CUE) in a final rating or Board decision; 
or (3) if under the specific and limited exceptions under 
Carpenter v. Gober, 11 Vet.App. 140 (1998) or Wingo, supra, 
the veteran was "entitled to receive"/"hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  See also Sachs v. Gober, ___ Vet.App. ___, 
No. 98-1632, slip op. at 4-5 (July 27, 2000).

The Board observes that the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 was received in April 1998.  
In that regard, 38 C.F.R. § 20.1106 requires, by negative 
implication, that rating decisions during the veteran's 
lifetime must be taken into consideration when adjudicating a 
claim for section 1318(b) DIC benefits.  See Carpenter v. 
Gober, 11 Vet.App. 140 (1998) (application of 38 C.F.R. 
§ 19.196 (1991) to "entitled to receive" claims filed prior 
to the March 1992 effective date of section 20.1106).  
Therefore, where a prior final VA determination denied a 
veteran a total disability rating, so that the veteran had 
not been rated totally disabled for 10 continuous years prior 
to his or her death, a survivor under section 1318(b) must 
demonstrate CUE in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).  See Marso v. 
West, 13 Vet.App. 260 (1999).  The Board stresses that the 
appellant has not specifically alleged CUE in a prior VARO or 
Board decision, see Ruiz v. Gober, 10 Vet.App. 352 (1997); 
Damrel v. Brown, 6 Vet.App. 242 (1994), and her claim for 
section 1318 benefits does not fall within any special 
exceptions to invoke the hypothetical entitlement.  See Wingo 
and Carpenter, both supra.  

The Board observes that the statutory interpretation of the 
regulation explained in the Marso decision is precedent and 
is applicable as of the date of issuance of that decision.  
See Tobler v. Derwinski, 2 Vet.App. 8 (1991).  It is 
important to note that, when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial review process has been 
concluded, as in this case, a question arises as to which law 
now governs.  In this regard, the Court has determined that a 
liberalizing change in regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  See Karnas v. Derwinski, 1 Vet.App. 
308 (1991); DeSousa v. Gober, 10 Vet.App. 461 (1997).  In 
this instance, the application of 38 C.F.R. §§ 3.22(a) and 
20.1106 were the same before and after the Court's decision 
in Marso.  

The Court has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As 
the law is dispositive of the instant case, the benefit-of-
the-doubt rule is not for application.  

IV.  Entitlement to non-service-connected death pension 
benefits

The appellant contends that she is entitled to death pension 
benefits due to the veteran's active service.  The law 
provides for the payment of death pension to the surviving 
spouse of each veteran of a period of war who met the 
requirements for pension established by Congress, as set 
forth in 38 U.S.C.A. § 1521 (West 1991), or who, at the time 
of death, was receiving or entitled to receive compensation 
or retirement pay for service-connected disability.  38 
U.S.C.A. § 1541 (West 1991).

A veteran meets the service requirements for pension if he or 
she served in the active military, naval, or air service (1) 
for 90 days or more during a period of war, (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability, (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war, or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521 (West 1991); 38 
C.F.R. § 3.3 (1999).  


Title 38 of the Code of Federal Regulations, at section 3.2, 
sets forth the beginning and ending dates of each war period.  
The term "period of war" in reference to pension 
entitlement under 38 U.S.C. §§ 1521, 1541, and 1542 is 
defined, in pertinent part, as including:  "(d) World War 
II.  December 7, 1941, through December 31, 1946, inclusive. 
If the veteran was in service on December 31, 1946, 
continuous service before July 26, 1947, is considered World 
War II service.  (e) Korean conflict.  June 27, 1950, through 
January 31, 1955, inclusive."  See 38 C.F.R. § 3.2 (1999).  

The veteran does not meet the service requirements of 38 
U.S.C. § 1521(j), because he did not serve for 90 days or 
more including a wartime period.  38 U.S.C.A. § 101; 38 
C.F.R. § 3.2.  His DD Form 214 shows that the veteran served 
on active duty from August 1947 to April 1950.  In this 
regard, his entire active service was during peacetime.  The 
veteran entered service in August 1947, after the end of 
World War II; and he was discharged from service in April 
1950, before the start of the Korean conflict in June 1950.  
Therefore, the veteran did not have active wartime military 
service for purposes of VA death benefits for his spouse and 
dependents.  38 U.S.C.A. §§ 1541, 1542; 38 C.F.R. § 3.2 
(1999).  

Since the veteran did not meet the wartime service 
requirements for non-service-connected pension benefits, the 
appellant, his surviving spouse, is not eligible to receive 
such benefits as a matter of law, regardless of the reason 
that the veteran did not have wartime service.  38 U.S.C.A. 
§ 1541(a).  Thus, she is not entitled to pension benefits, 
because the veteran did not have any wartime service.  

Although we are sympathetic to her contentions, nevertheless, 
the Board is bound in its decisions by applicable statutes 
enacted by Congress.  38 C.F.R. § 19.5 (1999).  We are wholly 
without authority to disregard the applicable law, 
notwithstanding any extenuating circumstances or claims of 
fairness.  Congress did not enact any exceptions to the 
above-discussed legal provisions which would permit a grant 
of the requested benefit, and we are not free to disregard 
the law.  Thus, in this case, there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  

Basic eligibility for non-service-connected death pension 
benefits is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

